Citation Nr: 1132541	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic bilateral hearing loss disability.  

2.  Entitlement to service connection for a chronic skin disorder to include acne rosacea.  

3.  Entitlement to service connection for a chronic left knee disorder to include injury residuals and post-traumatic arthritis.  

4.  Entitlement to service connection for a chronic gastrointestinal disorder to include gastroesophageal reflux disease and acid reflux.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service with the Air Force from August 1979 to November 1987.  He had multiple periods of active duty including additional flight training periods (AFTP) with the Air Force Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Jackson, Mississippi, Regional Office (RO) which denied service connection for tinnitus, lumbosacral spine degenerative disc disease, hemorrhoids, hypertension, bilateral hearing loss disability, acne rosacea, left knee pain, and gastroesophageal reflux disease (GERD) to include acid reflux.  In October 2007, the RO granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; and effectuated the award as of May 6, 2004.  In March 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In March 2011, the Appeals Management Center (AMC) granted service connection for L5-S1 central disc herniation; assigned a 10 percent evaluation for that disability; granted service connection for both hemorrhoids and hypertension; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of May 6, 2004.  

To date, the Veteran has not advanced any disagreement with the evaluations and effective dates assigned for his tinnitus, L5-S1 central disc herniation, hemorrhoids, and hypertension.  Therefore, those issues are not currently on appeal and will therefore not be further addressed.  

The issues of service connection for both a chronic left knee disorder to include injury residuals and post-traumatic arthritis and a chronic gastrointestinal disorder to include GERD and acid reflux are REMANDED to the RO via the AMC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Chronic bilateral sensorineural hearing loss disability has been shown to have originated secondary to his inservice aircraft noise exposure.  

2.  Chronic acne rosacea has been shown to have originated during active service/active duty.  


CONCLUSIONS OF LAW

1.  Chronic bilateral sensorineural hearing loss disability was incurred in active service/active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2010).  

2.  Chronic acne rosacea was incurred in active service/active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this decision, the Board grants the Veteran's claims of entitlement to service connection for chronic bilateral hearing loss disability and a chronic skin disorder to include acne rosacea.  As such, no discussion of the VA's duty to notify and assist is necessary.  
I.  Bilateral Hearing Loss Disability

The Veteran asserts that service connection for chronic bilateral hearing loss disability is warranted secondary to his extensive noise exposure while performing his military duties as a crewman aboard C130 aircraft during his periods of active service and active duty with the Air Force and the Air Force Reserve.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's Air Force and Air Force Reserve service personnel records reflect that his military duties included serving as an aircrew member, a weather specialist, a weather observer, and a WC-130 flight examiner Dropsonde systems operator aboard military aircraft including C-130s. 

The Veteran's service treatment records reflect that he received multiple audiological evaluations including several performed in order to ascertain his continued flying status.  A February 1983 Air Force annual flight physical evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
15
LEFT
20
10
20
25
30

The Veteran was diagnosed with mild left ear high frequency hearing loss disability.  

A January 1990 Air Force Ears, Nose, Throat (ENT) clinic referral notes that the Veteran exhibited a "20 [decibel] hearing loss" which required that a "new reference" be established.  A February 1990 audiological evaluation conveys that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
10
5
5
10
20

The Veteran was diagnosed with "mild high frequency [sensorineural hearing] loss disability.  The examiner clarified that the Veteran had a non-progressive history and "essentially normal" bilateral hearing acuity.  

A January 1993 audiological evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
5
30
LEFT
10
5
20
20
30

The examiner commented that the Veteran exhibited a significant threshold shift (STS).  

An Apri1 1996 audiological evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
40
15
25
LEFT
15
15
30
30
40

The examiner commented that the Veteran exhibited a STS.  

A June 1996 audiological evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
30
40
LEFT
5
0
10
10
15

The examiner commented that the Veteran exhibited a STS.  

A January 2000 hearing conservation examination conveyed that the Veteran reported that "one ear is better than the other."  

A January 2001 Air Force Reserve Class III annual flying physical evaluation notes that the Veteran reported experiencing asymmetrical hearing loss.  The Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
35
40
LEFT
20
10
25
15
30

The Veteran was diagnosed with asymmetrical hearing.  

An August 2001 audiological evaluation states that the Veteran exhibited pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
10
20
LEFT
25
20
30
25
40

The examiner commented that the Veteran exhibited a STS.  

A September 2001 audiological evaluation states that the Veteran was "routinely noise exposed" and aware of a change in his hearing.  He exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
5
15
LEFT
25
15
35
30
45

The examiner commented that the Veteran exhibited a STS.  

A February 2003 audiological evaluation states that the Veteran was "routinely noise exposed" and aware of a change in his hearing acuity.  On examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
35
40
LEFT
20
15
35
15
45

A March 2003 audiological evaluation states that the Veteran exhibited pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
40
30
40
LEFT
15
5
20
20
30

The examiner commented that the Veteran exhibited a STS.  

An April 2003 otolaryngology evaluation notes that an assessment of bilateral sensorineural hearing loss disability was advanced.  The issue of audiological amplification was discussed with the Veteran.  

The Board observes that the remainder of the inservice audiological evaluations of record reflected essentially normal auditory acuity.  

A March 2004 private treatment record notes that the Veteran exhibited "some hearing loss" on a hearing test.  

In his April 2004 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he initially manifested chronic bilateral hearing loss disability in January 1990.  He stated that he was treated for the disability at Keesler Air Force Base, Biloxi, Mississippi.  

In his February 2006 Appeal to the Board (VA Form 9), the Veteran advanced that:

As for [the cause of his hearing loss disability], it is worth pointing out that I have over 5,000 military flying hours logged on the C-130 aircraft over 18 and a half years.  A reasonable person can determine that this clearly was the cause.  As I have shown that I was on active reserve status during the time that the condition began; and that medical records document a long history of failed audio evaluations; and that the condition progressively deteriorated over the years while I was on flying status; and that two Air Force Reserve audio evaluations state that I have hearing loss; and that the audio evaluator discussed and offered me a hearing aid; and since hearing loss is a permanent, irreversible condition that directly impacts my quality of life, I am seeking a 20% disability rating for this condition.  

At a February 2006 hearing before a VA hearing officer, the Veteran testified that a military physician at Keesler Air Force Base had informed him that his hearing loss disability was caused by his inservice noise exposure.  

At a June 2007 VA audiological examination for compensation purposes, the Veteran complained of hearing loss and tinnitus.  He presented a 25 year history of military aircraft noise exposure.  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
70
65
LEFT
55
50
55
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss disability.  The examiner opined that:

It is more likely than not that some of the Veteran's hearing impairment and tinnitus began while in the military considering the extensive noise exposure history; HOWEVER, it may benefit to retest the Veteran before a rating is given to ensure better inter-test reliability.  

At a September 2007 VA audiological examination for compensation purposes, the Veteran complained of hearing loss and tinnitus.  He presented a 25 year history of military aircraft, equipment, and gunfire noise exposure with hearing protection.  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
70
70
70
LEFT
50
65
60
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  No diagnosis was advanced.  The examiner commented that the audiometric results were inconsistent and not valid for rating purposes despite repeated counseling of the Veteran.  

At an August 2010 VA audiological examination for compensation purposes, the Veteran was diagnosed with "normal middle ear function with normal cochlear responses on OAE testing from the 1-3K Hz region and abnormal responses from the 4-6K Hz region consistent with high frequency hearing loss."  The examiner clarified that: 

This [reported] objective data is the only data valid for reporting purposes.  ...  Unable to give any opinion due to the inconsistent voluntary responses obtained today.  I spent over sixty minutes just reviewing the C-file but without a current accurate test, I am not able to opine.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran testified that he was exposed to significant inservice aircraft noise while performing his military duties aboard aircraft during his periods of active service/active duty with the Air Force and the Air Force Reserve and an Air Force examiner informed him that his chronic hearing loss disability was precipitated by such exposure.  Service connection for chronic tinnitus has been established secondary to the Veteran's inservice noise exposure.  

The Veteran was diagnosed with bilateral sensorineural hearing loss disability for VA purposes on repeated military audiological evaluations and at the June 2007 VA audiological evaluation.  The VA examiner concluded that "it is more likely than not that some of the Veteran's hearing impairment and tinnitus began while in the military considering the extensive noise exposure history."  No opinions as to the etiology of the Veteran's hearing loss disability were advanced at either the September 2007 or the August 2010 VA audiological evaluations due to the Veteran's inconsistent voluntary responses on audiometric testing.  However, the August 2010 VA examination report concludes that the Veteran exhibited objective evidence consistent with bilateral high frequency hearing loss at the 4000 to 6000 Hertz levels.  As the Veteran had a 70 decibel loss bilaterally at 4000 Hertz upon examination in August 2010, the criteria set forth in 38 C.F.R. § 3.385 are met.  

The Board finds that the Veteran's testimony and written statements as to his inservice noise exposure and associated impaired hearing acuity to be competent, credible, and supported by the inservice and post-service audiological findings of record.  While his voluntary responses were found to be not valid at the most recent VA audiological evaluations, the Board observes that the Veteran exhibited objective findings of chronic bilateral hearing loss disability for VA purposes at the most recent VA audiological evaluation of record.  He was diagnosed with bilateral sensorineural hearing loss disability for VA purposes by both multiple military examiners and a VA examiner.  A VA examiner also opined that his hearing loss began in the military due to his extensive noise exposure therein.  The opinion was based on a review of the history, an examination, and the opinion was supported by a rationale.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether chronic bilateral sensorineural hearing loss disability for VA purposes originated during active service/active duty.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic bilateral sensorineural hearing loss disability.  


II.  Acne Rosacea

The Veteran's service treatment records reflect that he was treated for acne rosacea.  A July 1989 Air Force Reserve Class III flight physical evaluation notes that the Veteran reported that he took prescribed tetracycline.  On examination, the Veteran exhibited an erythematous facial rash.  A diagnosis of acne rosacea was advanced.  A January 1991 Air Force Reserve Class II/III flight physical evaluation notes that the Veteran reported that he took tetracycline for his acne.  

A November 1997 treatment entry states that the Veteran remained on his prescribed tetracycline.  A January 1998 Air Force Reserve Class III flight physical evaluation reports that the Veteran was prescribed tetracycline for acne.  

A January 1999 Air Force Reserve annual medical certificate states that the Veteran was receiving dermatological treatment for acne rosacea including prescribed tetracycline.  A January 2001 Air Force medical recommendation for flying or special operations states that the Veteran was "on waiver for tetracycline for rosacea."  

In his February 2006 Appeal to the Board (VA Form 9) and at the February 2006 hearing on appeal, the Veteran advanced that his treating dermatologist had informed him that acne rosacea may be brought on or aggravated by stress.  He believed that his acne was caused by the stress associated with his military duties.  

At the June 2007 VA examination for compensation purposes, the Veteran reported that his acne rosacea had started in 1987.  An assessment of acne rosacea was advanced.  The examiner concluded that it was "less likely as not that" the Veteran's acne rosacea "was brought on or aggravated by any stress due to active or reserve duties."  

At the October 2010 VA examination for compensation purposes, the Veteran reported that he had been "on waiver" for tetracycline prescribed for his acne rosacea "throughout his military career."  The Veteran was diagnosed with acne rosacea.  The examiner opined that:

It is this examiner's opinion that the acne rosacea waiver constitutes that he indeed had a problem with acne rosacea and that the medication has controlled acne rosacea as of this time ...  Acne rosacea['s] exact causes are unknown.  However, it is more common in adults ages 30 to 50 and can be aggravated by emotional factors (stress, fear, anxiety), sun exposure, alcohol consumption and exercise.  To states and quantities (sic) which one of the various precipitating factors lead to the development or aggravation of his acne rosacea would lead one to mere speculation.  

The Veteran asserts that service connection for acne rosacea is warranted as the claimed disorder was precipitated by the stress associated with his military duties.  The Veteran's service treatment records reflect that he was diagnosed with acne rosacea in July 1989; was prescribed tetracycline for the disorder; and received a waiver for the prescribed medication.  He testified that he believed that his acne rosacea was etiologically related to the stress associated with his military duties.  The October 2010 VA examination report lists stress as a causative factor for acne rosacea.  

The June 2007 and October 2010 VA examination reports are in apparent conflict as to the etiological relationship between the Veteran's acne rosacea and his periods of active service and active duty.  However, the Board finds the October 2010 VA examination report to be of greater probative value than the June 2007 VA examination report as the examiner based his conclusions upon the service treatment records and specifically the issuance of a waiver for the Veteran's prescribed tetracycline whereas the June 2007 opinion is merely conclusory and not supported by any specific documentation or medical authorities.  Moreover, the Veteran reported to the examiner in October 2010 that he had acne that was not so bad while still on active duty in 1987, but it "flared up real bad in 1989, when he went to the dermatologist and was placed on tetracycline."  The Veteran's statement is credible, competent and probative regarding the initial onset of acne in active service which later flared and was diagnosed as acne rosacea by a medical practitioner.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic acne rosacea originated in or was aggravated during active duty as defined in 38 C.F.R. § 3.6.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic acne rosacea.  


ORDER

Service connection for chronic bilateral sensorineural hearing loss disability is granted.  

Service connection for chronic acne rosacea is granted.  


REMAND

The Veteran asserts that he sustained a traumatic left knee disorder as the result of an inservice February 1983 parachute landing fall training exercise.  A March 2005 written statement from P. Matherne, M.D., relates that the Veteran had been seen for chronic left knee pain "that apparently occurred on an on-the-job injury in about 1983 when he parachuted and landed on his knee."  The doctor advanced a diagnostic impression of posttraumatic arthritis.  In his February 2006 Appeal to the Board (VA Form 9) and at the February 2006 hearing before a VA hearing officer, the Veteran reported that he had initially injured his left knee while practicing parachute landing falls during survival training in February 1983.  He did not report the injury to the military authorities as he was afraid that he would lose his flying status.  The report of a June 2007 VA examination for compensation purposes states that an assessment of "left knee strain - normal X-ray per [Veteran]."  

In its March 2010 Remand instructions, the Board directed that the Veteran was to be afforded a VA evaluation which addressed the left knee.  The Veteran was afforded an October 2010 VA examination for compensation purposes.  The examination report reflects that no left knee disorder was diagnosed.  The examiner addressed neither Dr. Matherne's diagnostic impression of left knee post-traumatic arthritis nor the June 2007 VA assessment of left knee strain.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2010 VA examination report is inadequate to the extent that it fails to address or otherwise reconcile the current examination findings of an essentially normal left knee with the Veteran's prior diagnoses of  left knee post-traumatic arthritis and left knee strain.  Therefore, the Veteran should be afforded an additional VA joint examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In its March 2010 Remand instructions, the Board directed that the Veteran was to be afforded a VA evaluation which addressed his gastrointestinal complaints.  The Veteran was afforded an October 2010 VA examination for compensation purposes.  The examination report advances apparently conflicting gastrointestinal findings.  While diagnosing the Veteran with "indigestion [with] no evidence of GERD by upper gastrointestinal and small bowel follow through," the examiner concurrently indicated that the Veteran had a "chronic reflux disorder."  The Board is unable to discern whether chronic GERD or another chronic reflux disorder was identified at the examination.  Moreover, the examiner did not provide a complete opinion as to whether the current disability began in, is related to, or was aggravated by service.  Therefore, the Veteran should be afforded an additional VA gastrointestinal evaluation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The record contains no medical treatment records dated after March 2007.  The VA should obtain all relevant clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed chronic left knee disorder and chronic GERD after March 2007, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010). 

2.  Then schedule the Veteran for a VA examination which encompasses the left knee and the gastrointestinal system to address the current nature and etiology of his claimed chronic left knee disorder and GERD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner or examiners should specifically state whether the Veteran has GERD.   

The examiner or examiners should advance opinions addressing the following questions: 

a.  Whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic left knee disorder had its onset during active service/active duty; is etiologically related to the Veteran's claimed inservice 1983 left knee trauma; or otherwise originated during or is causally related to active service.  In that regard, the examiner should consider the Veteran's credible report of an inservice 1983 left knee injury and testimony as to the continuity of his left knee symptoms since service separation.  

If the examiner does not find a current knee disability, the examiner should reconcile that finding with the private physician's diagnosis of arthritis (see the March 2005 statement of P. Matherne, M.D.) and the VA examiner's June 2007 finding of strain.  If the examiner finds that the left knee strain shown in 2007 has resolved, the examiner should nevertheless address whether the strain shown during the pendency of the claim more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) had its onset during active service/active duty; is etiologically related to the Veteran's claimed inservice 1983 left knee trauma; or otherwise originated during or is causally related to active service.  

b.  Whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic gastrointestinal disorder had its onset during active service/active duty; is etiologically related to the stress associated with the Veteran's military duties; or otherwise originated during or is causally related to active service.  In that regard, the examiner should consider the Veteran's credible testimony as to the stress associated with his flight-related military duties and that the consumption of box lunches, while participating in aerial flight, is when the condition first began to appear.  

Send the claims folder to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner or examiners are requested to provide a rationale for all stated opinions.  

4.  Then readjudicate the issues of the Veteran's entitlement to service connection for a chronic left knee disorder to include injury residuals and post-traumatic arthritis and a chronic gastrointestinal disorder to include GERD and acid reflux.  If the benefits sought on appeal remain denied, the Veteran and the accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


